Per Curiam.

We affirm the dismissal of Earl’s mandamus action. Earl has an adequate legal remedy by way of a declaratory judgment action in common pleas court to correct his prison record. State ex rel. Konoff v. Shafer (1997), 80 Ohio St.3d 294, 295-296, 685 N.E.2d 1248, 1249-1250; State ex rel. Yonkings v. Ohio Dept. of Rehab. & Corr. (Oct. 28, 1993), Franklin App. No. 93AP-655, unreported, 1993 WL 435190, affirmed (1994), 69 Ohio St.3d 70, 630 N.E.2d 365. There is no evidence of any present injury to Earl that would prevent a declaratory judgment from providing a complete, beneficial, and speedy remedy. Konoff, 80 Ohio St.3d at 295-296, 685 N.E.2d at 1250, citing Schrader v. Vilevac (Jan. 31, 1996), Lorain App. No. 95CA006187, unreported, 1996 WL 37762.

Judgment affirmed.

Moyer, C.J., Douglas, Resnick, F.E. Sweeney, Pfeifer, Cook and Lundberg Stratton, JJ., concur.